          Case 1:19-cv-07275-MKV Document 31 Filed 12/02/20 Page 1 of 2

                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #:
                                                            DATE FILED: 12/2/2020
 BRANDON BARNES,

                            Plaintiff,
                                                                  19-cv-7275 (MKV)
                     -against-
                                                                        ORDER
 THE CITY OF NEW YORK et al.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the parties’ letter informing the Court that they have reached a

settlement, along with their Proposed Order of Dismissal [ECF #30, 30-1 (“Proposed Order”)].

The parties propose that the Court “shall continue to retain jurisdiction over this action for the

purpose of enforcing the terms of the settlement agreement reached between the parties and set

forth in the Stipulation of Settlement executed by the parties in this matter.” Proposed Order at

2. However, as the Court clearly states in its Individual Rules of Practice in Civil Cases, the

Court typically will not retain jurisdiction to enforce settlement agreements. Moreover, the

parties have not filed a copy of the settlement agreement that the parties wish the Court to retain

jurisdiction to enforce.

       The parties are free to privately settle this case, pursuant to Rule 41(a)(1)(A)(ii), on any

terms they wish, and they will be bound by the terms and conditions of their stipulation of

voluntary dismissal. 9 Wright & Miller, Federal Practice & Procedure § 2363 (3d ed. 2008).

Such a voluntary dismissal by stipulation does not require judicial approval. Torres v. Walker,

356 F.3d 238, 243 (2d Cir. 2004). However, if the Court issues the parties’ Proposed Order and

retains jurisdiction to enforce the terms of their settlement agreement, that disposition will carry

the Court’s “judicial imprimatur.” Id.
         Case 1:19-cv-07275-MKV Document 31 Filed 12/02/20 Page 2 of 2




       Accordingly, IT IS HEREBY ORDERED that, on January 7, 2021 at 12:00 PM, the

parties shall appear for a conference to discuss their Proposed Order. The conference will be

held by telephone. To join, dial 888-278-0296 at the scheduled time. When prompted, enter

Access Code 5195844.

SO ORDERED.
                                                    _________________________________
Date: December 2, 2020                              MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
